Order entered March 25, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-12-01473-CV

                               PATRICK CRAWFORD, Appellant

                                                 V.

                           CITIMORTGAGE INC., ET AL., Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-02213

                                             ORDER
        The Court has before it the request of Sheretta L. Martin, official court reporter for the

162nd Judicial District Court, for an extension of time in which to prepare the reporter’s record.

The Court GRANTS the request and ORDERS Ms. Martin to file the reporter’s record within

thirty days of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE